DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hu et al. in U.S. Patent Publication 2007/0061079.
	Regarding claim 1, Hu et al. teaches:
	receiving, by one or more processors, a plurality of rock fragment images, wherein each of the rock fragment images represents respective rock fragments obtained from a subsurface formation during well bore drilling (see [0124]-[0125], [0157]); 
	selecting, by the one or more processors, one or more portions of the rock fragment images (see [0202]-[0203]); and 
	generating, by the one or more processors, a geological formation image based on the one or more selected portions of the rock fragment images, wherein the geological formation image is indicative of one or more geological characteristics of the subsurface formation along the well bore (see [0210], [0217], [0226], [0228]-[0231], Fig. 28).
	Regarding claim 2, Hu et al. teaches wherein the one or more geological characteristics of the subsurface formation along the well bore comprise at least one of: a porosity of the subsurface formation along the well bore, or a permeability of the subsurface formation along the well bore (see [0220], Fig. 28).
	 Regarding claim 3, Hu et al. teaches wherein the plurality of rock fragment images represent rock fragments obtained from the subsurface formation at a plurality of depths along the well bore, and wherein the geological formation image is indicative of the one or more geological characteristics of the subsurface formation at each of the depths along the well bore (see Fig. 28).
	Regarding claim 4, Hu et al. teaches wherein the plurality of rock fragment images represent rock fragments obtained from the subsurface formation at a plurality of first depths along the well bore, and wherein the geological formation image is indicative of the one or more geological characteristics of the subsurface formation at each of the first depths and at 21Attorney Docket No. 38136-1265001 / SA71499 each of a plurality of second depths along the well bore, wherein the first depths are different from the second depths (see Fig. 28).
	Regarding claim 5, Hu et al. teaches wherein selecting the one or more selected portions of the rock fragment images comprises: for each of the rock fragment images, segmenting the rock fragment image into a plurality of image segments, wherein each of the image segments corresponds to a different respective rock grain in the rock fragment image (see [0202]).
	Regarding claim 10, Hu et al. teaches combining the one more selected portions of the rock fragment images into the geological formation image (see Fig. 28 i.e. columns 7-8).
	Regarding claim 11, Hu et al. teaches arranging the one more selected portions of the first rock fragment images sequentially along a first dimension in the geological formation image (see Fig. 28 i.e. columns 7-8). 
	Regarding claim 12, Hu et al. teaches wherein each of the one or more selected portions of the first rock fragment images is associated with a respective depth, and wherein the one more selected portions of the first rock fragment images are arranged sequentially in the geological formation image according to depth (see Fig. 28 i.e. columns 7-8).
	Regarding claim 13, Hu et al. teaches wherein the geological formation image comprises multiple instances of at least one of the one or more selected portions of the rock fragment images (see Fig. 28 i.e. columns 7-8).
	Regarding claim 14, Hu et al. teaches:
	receiving, by one or more processors, a plurality of rock fragment images, wherein each of the rock fragment images represents respective rock fragments obtained from a subsurface formation during well bore drilling (see [0124]-[0125], [0157]); 
	selecting, by the one or more processors, one or more portions of the rock fragment images (see [0202]-[0203]); and 
	generating, by the one or more processors, a geological formation image based on the one or more selected portions of the rock fragment images, wherein the geological formation image is indicative of one or more geological characteristics of the subsurface formation along the well bore (see [0210], [0217], [0226], [0228]-[0231], Fig. 28).
	Regarding claim 15, Hu et al. teaches:
	receiving, by one or more processors, a plurality of rock fragment images, wherein each of the rock fragment images represents respective rock fragments obtained from a subsurface formation during well bore drilling (see [0124]-[0125], [0157]); 
	selecting, by the one or more processors, one or more portions of the rock fragment images (see [0202]-[0203]); and 
	generating, by the one or more processors, a geological formation image based on the one or more selected portions of the rock fragment images, wherein the geological formation image is indicative of one or more geological characteristics of the subsurface formation along the well bore (see [0210], [0217], [0226], [0228]-[0231], Fig. 28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. in U.S. Patent Publication 2007/0061079 as applied to claim 5 above, and further in view of Francois et al. in U.S. Patent Publication 2019/00338697.
	Regarding claim 6, Hu et al. teaches the limitations as indicated above. Hu et al. differs from the claimed invention in that it is silent regarding segmenting the rock fragment image comprises identifying one or more edges in the rock fragment image.
	Francois et al. teaches a method for determining a property of a geological formation based on an optical image of rock samples taken from the formation (Abstract) and wherein segmenting the rock fragment image comprises identifying one or more edges in the rock fragment image ([0077]-[0078]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the edge identifying techniques of Francois et al. in the system of Hu et al. to improve Hu et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
	Regarding claim 7, Hu et al. teaches the limitations as indicated above. Hu et al. differs from the claimed invention in that it is silent regarding wherein segmenting the rock fragment image comprises identifying one or more contiguous regions in the rock fragment image. 
	Francois et al. teaches a method for determining a property of a geological formation based on an optical image of rock samples taken from the formation (Abstract) and segmenting the rock fragment image comprises identifying one or more contiguous regions in the rock fragment image ([0075]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the edge identifying techniques of Francois et al. in the system of Hu et al. to improve Hu et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
	Regarding claim 8, Hu et al. teaches the limitations as indicated above. Hu et al. differs from the claimed invention in that it is silent regarding the rock fragment image is segmented based on a watershed transformation. 
	Francois et al. teaches a method for determining a property of a geological formation based on an optical image of rock samples taken from the formation (Abstract) and the rock fragment image is segmented based on a watershed transformation ([0075]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined the rock fragment image segmenting techniques of Francois et al. in the system of Hu et al. to improve Hu et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
	Regarding claim 9, Hu et al. teaches the limitations as indicated above. Hu et al. differs from the claimed invention in that it is silent regarding identifying the image segment corresponding to the rock gain having a largest area among the rock gains in the rock fragment image, and selecting the identified image segment as one of the one or more portions of the rock fragment images.
	Identifying the image segment corresponding to the rock gain having a largest area among the rock gains in the rock fragment image, and selecting the identified image segment as one of the one or more portions of the rock fragment images is merely one of several straightforward possibilities from which the skilled person would select to perform segmentation of the rock fragment images.  
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have combined identifying the image segment corresponding to the rock gain having a largest area among the rock gains in the rock fragment image, and selecting the identified image segment as one of the one or more portions of the rock fragment images in the system of Hu et al. to improve Hu et al. with a reasonable expectation that it would result in improving the accuracy of the core imaging resulting in more accurate depth determinations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Mezghan et al. in U.S. Patent Publication 2017/0286802 teaches at least claims 1-2 and 14-15 see “An image associated with a core sample is received. The image represents a property of the core sample. A plurality of values of at least one image attribute are determined from the received image. A core description of the core sample is determined from a set of core descriptions. The core description describes the property of the core sample. The set of core descriptions are associated with a set of training core samples. Each training core sample has a corresponding core description and is associated with a set of plurality of values. Determining the core description of the core sample is based on a comparison between the plurality of values associated with the core sample and sets of plurality of values associated with the set of training core samples. The core description of the core sample is provided to an output device”  (Abstract; see also [0026]-[0048]).
	Grader et al. in Foreign Patent Document CN 104823202 A teaches “analyze treatment effect of the sub sample from the rock in the rock sample or samples extracted. In order to determine the processing effect of the rock sample or sub sample, CT image before processing of retrieving rock sample or sub sample CT image and processed. In addition, to compare before processing of the rock sample or sub sample CT image and the processed CT image according to one or more alignment marks into the rock sample or sub sample. In some specific embodiments, before processing of the extracted sub sample after CT scanning and processing CT scanning provides high resolution information about the treatment effect. Besides, it has the additional information processing sub sample of rock sample recovered before CT scanning and processing CT scanning can be considered and provides processing regarding the effect of the rock sample or sub sample.” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865